Citation Nr: 0724615	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from April 1966 to January 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that he has peripheral 
neuropathy as a result of Agent Orange exposure during his 
service in the Republic of Vietnam.  Service personnel 
records show that the veteran had service in the Republic of 
Vietnam from August 1969 to August 1970.  In an Agent Orange 
Registry form dated October 1994, the veteran reported that 
he was directly sprayed with Agent Orange and that he ate 
food or drink that could have been contaminated with the 
herbicide.

The veteran indicates that he currently has tingling in his 
fingers and toes, frequent tremors in his hands, muscle 
twitches, and occasional loss of motor control in his legs.  
The Board notes that a private physician found that the 
veteran had symptoms consistent with small fiber neuropathy 
in January 2002, but that no formal diagnosis or nexus 
opinion could be made at that time due to inconclusive 
examination results.  

The Board finds that additional relevant evidence may exist 
which had not been obtained.  A letter from a VA medical 
center dated December 10, 2003 indicates that a VA Agent 
Orange Registry Examination and laboratory test results 
suggested that the veteran's peripheral neuropathy was due to 
Agent Orange exposure.  Significantly, however, the Agent 
Orange Registry notes from this VA examination are not 
contained the claims file.
The Board further observes that the veteran's representative 
stated in an October 2005 letter to VA that the veteran 
experienced numbness and tingling symptoms in service and 
that he received treatment for these symptoms shortly after 
his discharge from service.  However, the referenced post-
service treatment records for the period immediately 
following the veteran's discharge from service are not 
contained in the claims file, and an attempt should be made 
to obtain such records.  

In the veteran's notice of disagreement dated April 2004, he 
recounted the claimed circumstances under which he was 
exposed to Agent Orange and stated that he began experiencing 
neuropathic symptoms approximately 18 months after returning 
from Vietnam.  The veteran also reported that the "pain in 
my extremities and the tingling and loss of control in my 
hands began to get worse" in the time leading up to his 
discharge from service in January 1979.  

The Board has reviewed all of the available service medical 
records (SMRs).  An SMR dated September 1978 reflects that 
the veteran sought care after experiencing numbness in his 
lower right leg and foot.  The veteran stated at that time 
that his symptoms had been present for the past 27 months, 
and that the right leg and foot "gets colder than the 
left."  The treating physician diagnosed the veteran as 
having "? vascular insufficiency to rt. lower leg + foot."  
The Board finds that a VA examination is warranted in this 
instance.  A VA examination would provide an opportunity to 
obtain an opinion regarding whether the veteran currently has 
any disability related to the symptoms noted in service.


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
determine where he received treatment 
shortly after his discharge from service.  
The RO should then attempt to obtain those 
records, provided that the veteran 
provides any necessary authorization 
forms.  

2.  The RO should also attempt to obtain 
from VA the complete report of the 
examination and laboratory tests conducted 
on December 10, 2003 by Dr. James R. 
Prather as part of the veteran's 
participation in the Agent Orange Registry 
Program.  All efforts to obtain these 
records should be fully documented, and 
the VA medical facility should provide a 
response if all of the records have 
already been provided.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  

The RO should also obtain VA medical 
records from the Memphis VA Medical Center 
pertaining to the veteran that are dated 
from April 2004 to the present.  The 
claims file should be documented 
accordingly if no such records exist.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to undergo an examination to 
determine the etiology of any current 
peripheral neuropathy.  Any appropriate 
testing should be conducted at this time.  
The examiner is asked to express an 
opinion as to whether the peripheral 
neuropathy is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the veteran's military service 
(and in particular, exposure to Agent 
Orange and/or the symptoms noted in the 
service medical records).  The examiner 
must provide a complete rationale for any 
stated opinion.  The claims folder should 
be made available to the examiner for 
review.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should also include a 
discussion of any and all relevant 
evidence submitted by the veteran's 
representative.  An appropriate period of 
time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



